DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                     RODNEY TROY WAMBLES,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-138



                         September 15, 2021

Appeal from the Circuit Court for Hillsborough County; Melissa M.
Polo, Judge.

Howard L. Dimmig, II, Public Defender, and Lee Adam Cohen,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Lindsay D.
Turner, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.